                                               Case 2:18-cv-02269-JAD-BNW Document 52 Filed 03/26/20 Page 1 of 5


                                      1 Daniel F. Polsenberg
                                        Nevada Bar No. 2376
                                      2 J Christopher Jorgensen
                                        Nevada Bar No. 5382
                                      3 Abraham Smith
                                        Nevada Bar No. 13250
                                      4 LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                        3993 Howard Hughes Pkwy, Suite 600
                                      5 Las Vegas, NV 89169
                                        Tel: 702.949.8200
                                      6 E-mail: dpolsenberg@lrrc.com
                                        E-mail: cjorgensen@lrrc.com
                                      7 E-mail: asmith@lrrc.com

                                      8 Co-Counsel for Plaintiff
                                        United Automobile Insurance Company
                                      9
                                                                   UNITED STATES DISTRICT COURT
                                     10                                 DISTRICT OF NEVADA

                                     11 UNITED AUTOMOBILE INSURANCE                        Case No.: 2:18-cv-02269-JAD-BNW
                                        COMPANY,
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                             Plaintiff,                                    JOINT STATUS REPORT
                                     13                                                    REGARDING STAY OF DISCOVERY
                                        vs.                                                (ECF NO. 40)
Las Vegas, NV 89169-5996




                                     14
                                        THOMAS CHRISTENSEN, an individual; E.
                                     15 BREEN ARNTZ, an individual; and GARY
                                        LEWIS, an individual,
                                     16
                                             Defendants.
                                     17

                                     18            United Automobile Insurance Company (“Plaintiff”) and Thomas Christensen, E. Breen
                                     19 Arntz and Gary Lewis (“Defendants”), submit this Joint Status Report Regarding Stay of

                                     20 Discovery (ECF No. 40).

                                     21
                                                                                  INTRODUCTION
                                     22
                                                   Plaintiff filed its Complaint on November 28, 2018. (ECF No. 1)          Defendant
                                     23
                                          Christensen filed a Motion to Dismiss on February 22, 2019. (ECF No. 5) Defendant Arntz
                                     24
                                          filed a Joinder to Christensen’s Motion to Dismiss on March 1, 2019. (ECF No. 9) Defendant
                                     25
                                          Lewis filed a Joinder to Christensen’s Motion to Dismiss on March 1, 2019 (ECF No. 10) and
                                     26
                                          an additional Motion to Dismiss on March 1, 2019. (ECF No. 11) This Court denied the
                                     27
                                          Motions to Dismiss on September 13, 2019 (ECF No. 32). As part of that Order, this Court
                                     28
                                          ordered the parties to submit a Discovery Plan and Scheduling Order by September 27, 2019.


                                          110834403.1
                                               Case 2:18-cv-02269-JAD-BNW Document 52 Filed 03/26/20 Page 2 of 5



                                     1             On September 27, 2019, the parties jointly sought a stay of discovery (ECF No. 33)
                                     2    because this lawsuit is related to a much larger dispute in cases (some of which are pending)
                                     3    in the Eighth Judicial District Court, Case No. A-07-549111-C (consolidated with A-18-
                                     4    772220-C); the Nevada Supreme Court, Case Nos. 79487, 78243, 78085, and 70504; the Ninth
                                     5    Circuit Court of Appeals, Case No. 13-17441; and another case in California.
                                     6             On October 4, 2019, this Court granted the Stipulation to Stay Proceedings (ECF 40).
                                     7    Defendants Christensen, Lewis and Arntz filed their Answers to Complaint. (ECF Nos. 34, 36
                                     8    and 39).
                                     9             On October 10 and 11, 2019, Defendant Christensen filed Motions for Reconsideration
                                     10   of this Court’s September 13, 2019 (ECF No. 10) Order. (See ECF Nos. 40 and 41). On
                                     11   October 11, 2019, Lewis filed a Joinder to the Motion for Reconsideration (ECF No. 42). On
                                     12
3993 Howard Hughes Pkwy, Suite 600




                                          October 15, 2019, Arntz filed a Joinder to the Motion for Reconsideration (ECF No. 43). On
                                     13   October 24, 2019 Plaintiff opposed the Motion for Reconsideration and Joinders (ECF No. 46).
Las Vegas, NV 89169-5996




                                     14   On October 31, 2019, Christensen filed his Reply in Support of Reconsideration (ECF No. 47).
                                     15   On December 18, 2019 Christensen sought leave to file supplemental authorities in support of
                                     16   his Motion for Reconsideration to this Court. (ECF Nos. 48 and 49). The parties await this
                                     17   Court’s ruling on the Motion for Reconsideration.
                                     18                                    THE OTHER RELATED CASES
                                     19            In July 2019, the Nevada District Court denied UAIC’s motion for relief from an
                                     20   amended judgment in Case No. A-07-549111-C. That decision was appealed to the Nevada
                                     21   Supreme Court in Case No. 79487. On September 20, 2019, the Nevada Supreme Court, in
                                     22   Case No. 70504, issued its Opinion regarding two certified questions (ECF Nos. 37, 38, Notice
                                     23   of Supreme Court Decision). The certified questions were from the Ninth Circuit, pertaining to
                                     24   the matters pending in Case No. 13-17441. A petition for rehearing was filed with the Nevada
                                     25   Supreme Court on October 8, 2019, which was denied. Lewis filed a Motion to Supplement
                                     26   the Ninth Circuit Record on Appeal on November 11, 2019 (Doc. No. 67). On December 23,
                                     27   2019, UAIC Opposed the Motion to Supplement the Record (Doc. No. 75). On December 30
                                     28   2019, Defendants Lewis and non-party to the case before this Court Nalder filed their Reply In

                                                                                         2
                                          110834403.1
                                               Case 2:18-cv-02269-JAD-BNW Document 52 Filed 03/26/20 Page 3 of 5



                                     1    Support Of Motion To Supplement Record. (Doc. No. 76) The Ninth Circuit Court has not
                                     2    ruled on the Motion to Supplement Record.
                                     3             On February 7, 2019, Lewis and Nalder filed a Writ Petition with the Nevada Supreme
                                     4    Court, based on the intervention of UAIC in Nevada State Court case A-07-549111-C. The
                                     5    Writ Petition was accepted and has been fully briefed, but not yet decided. On March 5, 2019,
                                     6    Lewis filed another Writ Petition to the Nevada Supreme Court based on the consolidation of
                                     7    Nevada State Court cases A-07-459111-C and A-18-772220-C.               The Writ Petition was
                                     8    accepted and has been fully briefed, but not yet decided.
                                     9             On August 21, 2019, UAIC filed a Notice of Appeal to the Nevada Supreme Court
                                     10   contesting the State Court’s refusal to set aside the amended judgment against Gary Lewis. A
                                     11   Nevada Supreme Court Mediation was held in November 2019 but failed to resolve the
                                     12
3993 Howard Hughes Pkwy, Suite 600




                                          Appeal. UAIC has requested two extensions of time to file the opening brief, most recently
                                     13   asking for an extension of time through April 13, 2020. No ruling on the request has been
Las Vegas, NV 89169-5996




                                     14   made.
                                     15            On March 4, 2020, the State Court, in Case No. A-07-549111-C lifted a its prior stay
                                     16   order, instituted a supplemental briefing schedule, and set a hearing date of May 20, 2020 to
                                     17   decide pending motions. Lewis believes motion practice therein is expected to resume and
                                     18   resolve critical issues. UAIC believes all pending issues will be resolved at the Ninth Circuit
                                     19   Court level.
                                     20                                 JOINT REQUEST TO CONTINUE STAY
                                     21            The parties believe that the stay of discovery in this proceeding should remain in place
                                     22   pending further rulings, both in this case and in the other courts, that may resolve the issues in
                                     23   both this case and the pending state court case or, at a minimum, pave the way for dispositive
                                     24   motions. The parties request a continued stay of discovery with a status report to be filed with
                                     25   the Court 90 days from today’s date (i.e. June 26, 2020) regarding developments from other
                                     26   courts considering matters that may affect this case.
                                     27

                                     28

                                                                                           3
                                          110834403.1
                                               Case 2:18-cv-02269-JAD-BNW Document 52 Filed 03/26/20 Page 4 of 5



                                     1
                                          DATED this 26th day of March, 2020.              DATED this 26th day of March, 2020
                                     2
                                          ATKIN WINNER & SHERROD                           LEWIS ROCA ROTHGERBER
                                     3                                                     CHRISTIE LLP
                                          By: /s/ Matthew J. Douglas
                                     4    Matthew John Douglas                             By: /s/ J Christopher Jorgensen
                                          Thomas E. Winner                                 Daniel F. Polsenberg (# 2376)
                                     5    1117 South Rancho                                J Christopher Jorgensen (# 5382)
                                          Las Vegas, Nevada 89102                          Abraham Smith (# 13250)
                                     6                                                     3993 Howard Hughes Pkwy, Suite 600
                                          Attorneys for Plaintiff                          Las Vegas, NV 89169
                                     7
                                                                                           Co-Counsel for Plaintiff United
                                     8    DATED this 26th day of March, 2020.              Automobile Insurance Company
                                     9    SANTORO WHITMIRE
                                                                                           DATED this 26th day of March, 2020.
                                     10   By: /s/ James W. Whitmire
                                          James E. Whitmire (#6533)                        MARQUIS AURBACH COFFING
                                     11   10100 W. Charleston Blvd., Suite 250
                                          Las Vegas, Nevada 89135                          By: /s/ Brian R. Hardy
                                     12
3993 Howard Hughes Pkwy, Suite 600




                                                                                           Terry A. Coffing (#4949)
                                          Attorneys for Defendant Thomas Christensen       Brian R. Hardy (#10068)
                                     13                                                    10001 Park Run Drive
                                                                                           Las Vegas, Nevada 89145
Las Vegas, NV 89169-5996




                                     14
                                                                                           Attorneys for Defendant E. Breen Arntz
                                     15

                                     16                                          IT IS SO ORDERED:
                                     17
                                                                                 __________________________________
                                     18                                          UNITED STATES MAGISTRATE/DISTRICT
                                                                                 COURT JUDGE
                                     19
                                     20                                                  3/27/202
                                                                                 DATED: ____________________________
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                       4
                                          110834403.1
                                               Case 2:18-cv-02269-JAD-BNW Document 52 Filed 03/26/20 Page 5 of 5



                                     1                                   CERTIFICATE OF SERVICE
                                     2             I hereby certify that on March 26, 2020, I caused a true and accurate copy of the
                                     3    foregoing document entitled JOINT STATUS REPORT REGARDING STAY OF
                                     4    DISCOVERY (ECF NO. 40) to be filed with the Clerk of the Court via the CM/ECF system,
                                     5    which will send an electronic copy to the following:
                                     6

                                     7             Janeen V. Isaacson
                                                   Lipson Neilson P.C.
                                     8             9900 Covington Cross Drive, Suite 120
                                                   Las Vegas, Nevada 89144
                                     9             nvecf@lipsonneilson.com

                                     10            Attorneys for Defendant Gary Lewis

                                     11
                                                                                            /s/ Annette Jaramillo
                                     12                                                 An Employee of Lewis Roca
3993 Howard Hughes Pkwy, Suite 600




                                                                                        Rothgerber Christie LLP
                                     13
Las Vegas, NV 89169-5996




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                           5
                                          110834403.1
